United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3109
                                   ___________

Henry Chester,                         *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Kelly Lock; J. D. Kaver, Unit Manager, *
CMCC; Chris Winters; Lorraine Moore, *       [UNPUBLISHED]
                                       *
                   Appellees.          *
                                 ___________

                             Submitted: November 18, 1999

                                  Filed: November 24, 1999
                                   ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Henry Chester, a Missouri inmate, appeals the district court's adverse grant of
summary judgment to the correctional officials sued by Chester in this 42 U.S.C. §
1983 action. On appeal, Chester contends his due process rights were violated when
he was placed in administrative segregation after he received a conduct violation for
fighting. After de novo review, we find the district court's order adopting the
magistrate judge's report and recommendation was correct for the reasons stated by the
district court, and we affirm on the basis of the district court's ruling. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-